DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/10/2022. As directed by the amendment: claim(s) 1 and 4 has/have been amended; claim(s) 9 has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-8 are presently pending in this application.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2013/0309365) in view of Romanach et al (US 2005/0003056).
Regarding claim 1, Zheng discloses a fortune cookie, comprising: 
a body (Fig. 4 #24 cookie batter) composed of an edible cookie batter and formed in a spherical shape, the body creates an internal pocket between a top surface and a bottom surface (Fig. 4 shows the cookie batter to have a spherical shape and Fig. 5A shows the cookie batter having an internal pocket.); 
and a piece of paper (Fig. 4 #20 edible paper) disposed within the internal pocket, the piece of paper having: a fortune written thereon (Fig. 4 shows the fortune paper having a fortune written on the paper.); 
wherein the piece of paper is removable from the internal pocket via breaking the body ([0005] lines 2-4 ---“First, because the fortune is written on a piece of paper, the consumer needs to crack open the cookie and remove the paper before eating the cookie.”)
However, Zheng does not disclose an image displayed on the top surface of the body.
Nonetheless, Romanach teaches an image (Fig 1 #4 image) displayed on the top surface of the body.
([0003])
Regarding claim 2, Zheng in view of Romanach teaches the fortune cookie as appears above (see the rejection of claim 1), and Romanach further teaches wherein the image (Fig. 1 #4 image) is a facial expression (Fig. 1 shows the image as a facial expression.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fortune cookie of Zheng by incorporating the image as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 3, Zheng in view of Romanach teaches the fortune cookie as appears above (see the rejection of claim 1), but does not teach wherein the image correlates to the fortune written on the piece of paper.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the image correlate to the fortune written on the piece of paper, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). The image and the fortune are considered ornamental since neither the image nor the fortune written on the piece of paper serve any mechanical function. 
Regarding claim 4, Zheng discloses a method of making a fortune cookie, the method comprising: 
creating a batter ([0015] lines 1-3 ---“Referring to FIG. 2, a pre-made cookie batter 24 is poured on to a pan 26 in a circular shape having about a diameter of about four inches.”); 
cooking the batter  to create a cookie ([0015] lines 4-6 ---“In FIG. 3, the pan 26 (with the circular cookie batters 24) is baked until the outer half of the batters 24 turns into a golden brown color, but to a point where the batters 24 are still soft.); 
molding the batter into a spherical cookie inserting a piece of paper with a fortune printed thereon into the interior pocket during the molding process ([0015 lines 7-8 ---“Next, in FIG. 4, the edible paper 20 is placed in the middle of the circular batter 24.” and [0016] lines 1-4 ---“Next, the cookie batter 24 is folded in half, as shown in FIGS. 5A and 5B, and then both edges of the folded cookie batter 24 are pulled gently downward over a round-shaped rim or bar 30, as shown in FIGS. 6A and 6B.”)
forming an interior pocket between a top surface and a bottom surface of the batter (Fig. 5a and 5B shows an interior pocket being formed by folding the cooked batter.);
However, Zheng does not disclose creating an image on the top surface of the fortune cookie.
Nonetheless, Romanach teaches creating an image on the top surface of the fortune cookie ([0037] line 1 ---“In one embodiment, the image is printed on the substrate.”).
([0003])
Regarding claim 5, Zheng in view of Romanach teaches the method as appears above (see the rejection of claim 4), and Romanach further teaches wherein the image is printed onto the exterior surface (Fig. 1 shows the image printed on the exterior of the food item.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zheng by incorporating the image on the exterior surface as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 7, Zheng in view of Romanach teaches the method as appears above (see the rejection of claim 4), and Romanach further teaches wherein the image (Fig. 1 #4 image) is a facial expression (Fig. 1 shows the image as a facial expression.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fortune cookie of Zheng in view of Romanach by incorporating the image as taught by Romanach for the purpose of creating a more visually appealing food item. ([0003])
Regarding claim 8, Zheng in view of Romanach teaches the fortune cookie as appears above (see the rejection of claim 7), but does not teach further comprising: correlating the facial expression to the fortune printed on the piece of paper.
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). The image and the fortune are considered ornamental since neither the image nor the fortune written on the piece of paper serve any mechanical function. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2013/0309365) in view of Romanach et al (US 2005/0003056) as applied to claim 4, further in view of Mihalos et al (US 2015/0305350).
Regarding claim 6, Zheng in view of Romanach teaches the method as appears above (see the rejection of claim 4), but does not teach wherein the image is imprinted into the exterior surface via a mold.
Nonetheless, Mihalos teaches wherein the image is imprinted into the exterior surface via a mold ([0007] lines 1-5 ---“In another embodiment, there is a method for making biscuits, comprising: adding dough to a rotary mold to form a biscuit having a top surface and a bottom surface; debossing the top surface of the biscuit with the rotary mold; and debossing the bottom surface.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zheng in view of Romanach by incorporating the step of imprinting the image with a mold as taught by Mihalos for the purpose of molding an intricate design on a food item. ([0027])

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose or teach the amended limitations to claims 1 and 4. Examiner respectfully disagrees.
Prior art reference Zheng teaches a fortune cookie formed with an interior which houses a fortune paper. However, Zheng does not teach an image displayed on a top surface of the body. 
Nonetheless, Romanach teaches an image displayed on a top surface of the body. The top and bottom surfaces of a fortune cookie are indistinguishable, so the image may be applied to either side. Furthermore, the image as well as the fortune add no mechanical function to the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761